NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                  _______________

                  C.A. No. 18-9005
                  _______________


                  ROBERT FISHER

                          v.

 COMMISSIONER PENNSYLVANIA DEPARTMENT
OF CORRECTIONS; SUPERINTENDENT GREENE SCI;
      SUPERINTENDENT ROCKVIEW SCI,

                                Appellants
                 ________________

    On Appeal from the United States District Court
       for the Eastern District of Pennsylvania
           (D.C. Civil No. 2-03-cv-00788)
     District Judge: Honorable Gene E.K. Pratter
                __________________

             Argued on January 15, 2020

Before: RESTREPO, BIBAS, and PORTER, Circuit Judges

                __________________

               JUDGMENT ORDER
               ___________________
       In light of the Appellants’ concession during oral argument, on Wednesday,
January 15, 2020, that the District Court’s judgment should be affirmed, we hereby
affirm the Honorable Gene E.K. Pratter’s July 25, 2018 order granting Appellee Robert
Fisher’s Writ of Habeas Corpus.

      The Appellants are directed to comply with the District Court’s order as entered.

      The Clerk shall enter the mandate forthwith.




                                                             BY THE COURT,

                                                             s/ L. Felipe Restrepo
                                                             Circuit Judge


ATTEST:

s/ Patricia S. Dodzsuweit
Clerk


Date: January 17, 2020




                                           2